PER CURIAM.
Now this day come the parties by their counsel and present and file a stipulation to dismiss this appeal, which said stipulation is in the words and figures following, to wit: “It is hereby stipulated by and between John F. Bolton and George Grear, attorneys for P. J. Dee, appellant, in the above entitled cause, and Andrew J. Dallstream, George W. K. Snyder, attorneys for Chicago Title & Trust Co., appellee in the above entitled cause, that the appeal filed by said F. J. Dee, appellant in the above entitled cause be dismissed without costs.”
On consideration whereof, it is now here ordered, adjudged, and decreed by this court that this appeal be, and the same is hereby, dismissed without costs, pursuant to the foregoing stipulation.